360 FUNDS 4520 Main Street, Suite 1425 Kansas City, MO 64111 FORESIDE DISTRIBUTION SERVICES, L.P. Three Canal Plaza, Suite 100 Portland, ME 04101 June 11, 2014 VIA EDGAR U.S. Securities and Exchange Commission Filing Desk treet, N.E. Washington, DC 20549 RE: 360 Funds (the “Trust”) (File No. 333-195775) Dear Ladies and Gentlemen: Pursuant to Rule 461 under the Securities Act of 1933, as amended, the undersigned hereby requests the acceleration of the effective date of Pre-Effective Amendment No. 3 to the Registration Statement of the above-reference investment company as filed on Form N-14, with respect to the IMS Capital Value Fund, IMS Strategic Income Fund, and IMS Dividend Growth Fund, to Friday, June 13, 2014, or such other earlier date as the Commission decides. Very truly yours, 360 FUNDS By: /s/ Randall Linscott Randall Linscott, President FORESIDE DISTRIBUTION SERVICES, L.P. By: /s/ Mark A. Fairbanks Mark A. Fairbanks, President cc: Ms. Deborah O’Neal-Johnson Division of Investment Management U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549
